PER CURIAM
In this dependency case, father appeals from a dis-positional judgment that, among other things, required him to submit to random drug testing. He contends that the juvenile court erred in ordering him to submit to random urinalysis because that requirement bears no rational relationship to the jurisdictional finding that brought the child within the court’s jurisdiction and is, therefore, improper pursuant to ORS 419B.343. See State ex rel Juv. Dept. v. G. L., 220 Or App 216, 223, 185 P3d 483, rev den, 345 Or 158 (2008) (“[T]he requirement of ORS 419B.343 that DHS ensure that its case planning bears a rational relationship to the jurisdictional findings must also be understood to require that the court’s specification of a particular type of service that DHS provides bears a rational relationship to the jurisdictional findings.”). The state concedes that the dispositional judgment imposes a condition that is not rationally related to the factual basis on which jurisdiction was found and that the case must, therefore, be reversed and remanded. We agree and accept the state’s concession.
Reversed and remanded.